 

EXHIBIT 10.2

 

SUMMARY OF 2013 INCENTIVE BONUS PLAN

 

The 2013 Incentive Bonus Plan is a short-term cash incentive plan applicable to
certain of our executive officers that was adopted for the purpose of
determining the cash bonuses payable to the executive officers with respect to
fiscal year 2013.

 

The target cash bonus amount for each executive officer is set as a percentage
of the officer’s base salary as determined by the Compensation Committee.

 

Cash bonuses will be earned based upon the achievement of two Company
performance targets, which are the same for each of the executive officers, and
individual performance targets, which are different for each executive officer.

 

The first Company performance target relates to Company revenue in fiscal year
2013. The portion of the cash bonus payable to an executive officer with respect
to the Company revenue target component of the Bonus Plan will be calculated by
reference to the Company’s actual revenue in fiscal year 2013 in relation to the
revenue target.

 

The second Company performance target relates to the Company’s cash and
investment balance. The portion of the cash bonus payable to any executive
officer with respect to the Company cash and investment management target
component of the Bonus Plan is calculated by reference to the Company’s actual
cash and investment balance as of the end of fiscal year 2013 in relation to the
targeted balance.

 

In the event that the Company does not achieve a pre-established minimum revenue
target for fiscal year 2013 or have a cash and investment balance of at least a
pre-established minimum amount as of the end of fiscal year 2013, then no cash
bonus will be paid with respect to either the Company revenue target component
or the Company cash and investment management target component.

 

The portion of the cash bonus payable to any executive officer with respect to
the individual performance target component of the Bonus Plan is calculated by
reference to the particular executive officer’s achievement of his or her
specified performance objectives.

 

 

 

